An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (Michael J. Obús, J.), rendered on or about December 21, 2009, said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
Counsel for appellant is referred to Rules of the Appellate Division, First Department (22 NYCRR) § 606.5. Concur— Gonzalez, EJ., Tom, Catterson, Renwick and Richter, JJ.